 


110 HR 915 IH: To designate the facility of the United States Postal Service located at 110 East Alexander Street in Three Rivers, Texas, as the 
U.S. House of Representatives
2007-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 915 
IN THE HOUSE OF REPRESENTATIVES 
 
February 8, 2007 
Mr. Hinojosa (for himself, Mr. Reyes, Mr. Gene Green of Texas, Mr. Gohmert, Ms. Jackson-Lee of Texas, Mr. Cuellar, Mr. Ortiz, Mr. Salazar, Mr. Rodriguez, Mr. Pastor, Mr. Baca, Mr. Becerra, Ms. Roybal-Allard, Mr. Tierney, Mr. Pascrell, Mr. Lampson, Mr. Gutierrez, Mr. Grijalva, Ms. Velázquez, Mr. Burgess, Mr. Manzullo, Mr. Hall of Texas, Mr. Neugebauer, Mr. Sam Johnson of Texas, Mr. Stupak, Mr. Wilson of Ohio, Mr. Gordon of Tennessee, and Mr. Scott of Georgia) introduced the following bill; which was referred to the Committee on Oversight and Government Reform 
 
A BILL 
To designate the facility of the United States Postal Service located at 110 East Alexander Street in Three Rivers, Texas, as the Veterans Memorial Post Office. 
 
 
1.Veterans Memorial Post Office 
(a)DesignationThe facility of the United States Postal Service located at 110 East Alexander Street in Three Rivers, Texas, shall be known and designated as the Veterans Memorial Post Office. 
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Veterans Memorial Post Office. 
 
